[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                         FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                           ________________________ ELEVENTH CIRCUIT
                                                                Sept. 24, 2009
                                    No. 08-15780              THOMAS K. KAHN
                                Non-Argument Calendar              CLERK
                              ________________________

                   D. C. Docket No. 06-00225-CV-4-MMP-WCS

MITCHELL O. LINEHAN,


                                                               Plaintiff-Appellant,

                                       versus

JAMES V. CROSBY,
In his individual capacity,
ALEX LAM, et al.,


                                                            Defendants-Appellees.


                              ________________________

                    Appeal from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                 (September 24, 2009)

Before CARNES, WILSON and ANDERSON, Circuit Judges.
PER CURIAM:

      Mitchell O. Linehan, a Seventh-Day Adventist, appeals pro se from the

district court’s denial of his motion to alter or amend its judgment, which granted

in part, and denied in part, summary judgment on his Religious Land Use and

Institutionalized Persons Act (“RLUIPA”) claims, pursuant to 42 U.S.C. § 2000cc.

On appeal, Linehan argues that the district court abused its discretion by denying

his motion to alter or amend the judgment on his RLUIPA claims because it failed

to address the time period when the Florida Department of Corrections (“DOC”)

had provided kosher meals to Jewish inmates, but not to Seventh-Day Adventist

inmates. He also contends that the DOC’s policy of not providing him with kosher

meals during the period when it provided Jewish inmates with kosher meals was

not the “least restrictive means in furtherance of a compelling governmental

interest.” Linehan does not directly argue that the DOC’s current policy of not

providing kosher meals to inmates is not the least restrictive means in furtherance

of a compelling governmental interest, but because Linehan proceeds pro se, we

will construe his appeal as including that argument. See Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      “We review the denial of a motion to alter or amend a judgment under Rule

59(e) for abuse of discretion.” Shuford v. Fidelity Nat’l Prop. & Cas. Ins. Co., 508



                                          2
F.3d 1337, 1341 (11th Cir. 2007). The district court construed Linehan’s Rule

59(e) motion to alter or amend as a motion for reconsideration. We also review the

denial of a motion to reconsider for abuse of discretion. United States v. Simms,

385 F.3d 1347, 1356 (11th Cir. 2004).

      In order to establish a prima facie case under RLUIPA, “a plaintiff must

demonstrate 1) that he engaged in a religious exercise; and 2) that the religious

exercise was substantially burdened.” Smith v. Allen, 502 F.3d 1255, 1276 (11th

Cir. 2007); 42 U.S.C. § 2000cc-1(a). If a plaintiff establishes a prima facie case,

the burden then shifts to the government to “demonstrate that the challenged

government action ‘is in furtherance of a compelling governmental interest’ and ‘is

the least restrictive means of furthering that compelling governmental interest.’”

Smith, 502 F.3d at 1276 (quoting 42 U.S.C. §§ 2000cc-1(a), 2000cc-2(b)).

Context matters in the application of the compelling governmental interest

standard. Cutter v. Wilkinson, 544 U.S. 709, 723, 125 S. Ct. 2113, 2123, 161 L.

Ed.2d 1020 (2005). The standard should be applied with “due deference to the

experience and expertise of prison and jail administrators in establishing necessary

regulations and procedures to maintain good order, security and discipline,

consistent with consideration of costs and limited resources.” Id.

      The district court did not abuse its discretion by denying Linehan’s motion



                                          3
to alter or amend its judgment. First, contrary to Linehan’s contention, the district

court did address the time period when the DOC had a kosher meal program but

denied Linehan participation because he was not Jewish. The district court granted

Linehan nominal damages for his exclusion from the kosher meal program during

that time period. Second, the DOC has a compelling governmental interest in

keeping costs down and preventing security risks. The DOC submitted affidavits

showing that its current policy of providing vegan and vegetarian meals instead of

kosher meals was the least restrictive means of furthering the compelling

governmental interests of keeping costs down and preventing security risks. See

Baranowski v. Hart, 486 F.3d 112, 125-26 (5th Cir. 2007) (holding that, where

kosher meals were not provided to a Jewish inmate, budgetary and security

concerns were a compelling governmental interest). Accordingly, upon review of

the record and consideration of the parties’ briefs, we affirm.

      AFFIRMED.




                                           4